Citation Nr: 0948706	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  04-33 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from April 1978 to November 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of March 2004 and June 2004, which denied service connection 
for PTSD and hearing loss, respectively.  Subsequently, the 
issue involving PTSD was expanded to include any acquired 
psychiatric disability.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (holding that in a case involving service 
connection for PTSD, when the record showed diagnoses of 
other mental conditions, such conditions were all part of the 
same claim).  The issues were previously remanded in 
September 2007.

The issue of service connection for an acquired psychiatric 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Although a hearing loss disability in the right ear was shown 
on the separation examination in September 1984 , subsequent 
examinations have shown the Veteran's hearing to be normal in 
both ears for VA purposes.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may service incurrence be presumed.  38 
U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a letter dated in May 2003, prior to the 
initial adjudication of the claim, the RO notified the 
Veteran of the information necessary to substantiate the 
service connection claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  He was told that the evidence must show a 
relationship between his current disabilities and an injury, 
disease or event in military service.  He was advised of 
various types of lay, medical, and employment evidence that 
could substantiate his service connection claims.  By 
separate letter, also in May 2003, he was provided with more 
specific information as to the evidence needed to 
substantiate a claim for service connection for PTSD, and 
provided with a PTSD questionnaire.  

In March 2006, the Veteran was provided with information 
regarding ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  This letter was not sent 
until after the initial adjudication of the claims.  However, 
subsequently, the claim was readjudicated, and a supplemental 
statement of the case was provided in December 2006, thus 
correcting the timing defect.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  

Under the VCAA, the VA also has a duty to assist the Veteran 
by making all reasonable efforts to help a claimant obtain 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  Service 
treatment and personnel records have been obtained.  
Identified VA and private treatment records were obtained.  
Social Security Administration (SSA) informed VA, in July 
2009 and September 2009, that no records were available.  VA 
examinations were provided in February 2004 and September 
2009.  The examinations were based on an accurate history, 
provided a rationale, and described the claimed disability in 
sufficient detail for the Board to make an informed decision.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran 
failed to report for a Board hearing scheduled in June 2007.    

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including sensorineural hearing loss, if 
the disability was manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 
1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
To establish service connection, a Veteran must show (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and the in-
service disease or injury (or in-service aggravation), "the 
so-called 'nexus' requirement."  Holton v. Shinseki, 557 
F.3d 1362 (Fed. Cir. Mar. 5, 2009); Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

The veteran contends that he has hearing loss, particularly 
in the right ear, due to acoustic trauma from weapons firing 
in service.  Service connection for hearing loss may be 
granted where there is credible evidence of acoustic trauma 
due to significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels or more; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).  The threshold for normal hearing is from zero 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley, at 157.  

Service treatment records show that in August 1980, the 
Veteran complained of pain in the right ear.  On examination, 
after washing wax from the right ear, the canal appeared 
swollen because of infection.  Two days later, it was noted 
that he had been seen previously for impacted ear wax.  On 
examination, there was wax build-up filling the middle canal 
in the right and the ear was irrigated.  

On the Veteran's separation examination in September 1984, 
audiometric examination disclosed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
30
35
LEFT
20
25
25
25
15

No diagnosis was noted, and it was commented that it was a 
normal physical examination.  Nevertheless, this examination 
reflected a hearing loss for VA purposes in the right ear.  
Subsequent to service, however, examinations have not 
disclosed the presence of a hearing loss disability, as 
defined in 38 C.F.R. § 3.385.  

Specifically, on a VA QTC examination in February 2004, pure 
tone air conduction thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
20
LEFT
10
5
10
5
15

Speech audiometry revealed speech recognition ability of  100 
percent in both ears.  

VA treatment records show that in June 2004, audiology 
evaluation suggested hearing was within normal limits through 
4000 hertz, with mild high frequency hearing loss in the left 
ear and mild to moderate sensorineural hearing loss in the 
right ear.  There was an excellent word discrimination score 
in both ears.  The Veteran was referred for an ENT evaluation 
due to asymmetric high frequency hearing loss and severe 
tinnitus, and a magnetic resonance imaging (MRI) scan was 
recommended.  The abnormal findings, however, were at the 
high frequencies, outside the relevant range from 500 through 
4000 hertz.  

Moreover, on a VA examination in September 2009, the examiner 
observed that a September 2004 MRI scan of both internal 
auditory canals revealed no abnormalities.  The Veteran 
complained of hearing loss, chiefly in the right ear.  On the 
authorized audiological evaluation in September 2009, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
25
20
LEFT
10
10
15
15
15

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The examiner commented that hearing 
was within normal limits from 250 to 4000 hertz with a mild 
to moderately severe sensorineural hearing loss from 6000 to 
8000 hertz in the right hear.  In the left ear, hearing was 
within normal limits from 250 to 6000 hertz with a mild 
sensorineural hearing loss at 8000 hertz.  The diagnosis was 
normal hearing in both ears.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Lay assertions, however, may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Although the Veteran can report on a subjective decline in 
hearing, a hearing loss disability for VA service connection 
purposes requires specific audiological findings.  Thus, he 
is not competent to state that he has a hearing loss 
disability meeting the regulatory criteria, as such requires 
specific audiometric testing.  The Board finds the Veteran's 
statements to be credible, but they are outweighed by the 
medical evidence which shows his hearing to be normal for VA 
purposes at the relevant frequencies, on all post-service 
evaluations of record.  Although the separation audiogram 
showed abnormal hearing in the right ear, this result has not 
been duplicated on any post-service examination.  Absent the 
current existence of a claimed condition, there may be no 
service connection.  Degmetich v. Brown, 104 F.3d 1328 
(1997).  Thus, because the first element, a current 
disability, is not shown, the claim must be denied.  In 
reaching this determination, the Board is mindful that all 
reasonable doubt is to be resolved in the Veteran's favor.  
The preponderance of the evidence is against the claim, 
however, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hearing loss is denied.


REMAND

The Veteran claims that he has PTSD due to in-service 
stressors.  The medical evidence, however, does not show the 
presence of PTSD.  As the result of a VA examination in 
September 2009, which included psychological testing, the 
Veteran was diagnosed as having depression and 
schizoaffective disorder, based on his chart.  The examiner 
found that the Veteran's symptoms did not meet the criteria 
for PTSD.  The examination, however, did not address whether 
the acquired psychiatric disabilities found at that time were 
of service onset.

Service treatment records show that in November 1980, the 
Veteran complained of dietary complications and scrotal 
abnormalities, and the assessment was possible psychosomatic 
reaction.  No further pertinent complaints were noted in 
service.  

After service, Kaiser Permanente medical records dated from 
1995 to 1999 show that in 1998 and 1999, the Veteran 
exhibited symptoms including a tremor, which were thought to 
have a functional overlay.  He was hospitalized in a VA 
facility in February 2003, due to suicidal ideation with 
intent and plan.  At the time of discharge he was diagnosed 
as having schizoaffective disorder versus PTSD versus 
substance-induced mood disorder.  Subsequently, he was seen 
for outpatient follow-up, where he was diagnosed as having 
major depressive disorder until November 2007, when the 
diagnosis was changed to schizoaffective disorder.  The 
Veteran was evaluated by J. Goalwin, PhD. in July 2003; at 
that time, after evaluation including extensive psychological 
testing, he was diagnosed as having depressive disorder and 
psychological factors affecting medical condition.  The 
Veteran's time in the military, however, was not implicated 
in the disability; rather, it was thought to be connected to 
post-service on-the-job trauma.   

Nevertheless, particularly in view of the symptoms noted in 
service, the Veteran must be afforded an opportunity for an 
examination.  See Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Charles v. Principi, 16 Vet.App. 370, 374-75 (2002); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

According to a June 2004 VA mental health clinic note, the 
Veteran had been hospitalized in 1994 in the VA Long Beach 
Medical Center K-9 Unit, apparently for psychiatric and/or 
substance abuse treatment.  Particularly as such records 
would help bridge the gap between his discharge from service 
and the first post-service treatment, these records must be 
obtained.  In this regard, recent treatment records show that 
the Veteran has significant cognitive deficits which affect 
his memory.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records of the Veteran's VA 
psychiatric and/or substance abuse 
treatment at the Long Beach VAMC from 1984 
to 2004, specifically to include a 1994 
hospitalization on the "K-9" Unit.  All 
attempts to obtain these records must be 
documented.  

2.  Schedule the Veteran for a VA 
examination by a psychiatrist, to 
determine whether he has an acquired 
psychiatric disability which is related to 
service.  The entire claims folder and a 
copy of this REMAND must be made available 
to the examiner prior to the examination.  
The examiner should provide a diagnosis 
for all psychiatric conditions currently 
present.  As to each condition, the 
opinion should address whether it is 
related to "possible psychosomatic 
reaction" noted in service in November 
1980, or is otherwise related to service.  

It would be helpful if the physician would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.
3.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim for service 
connection for an acquired psychiatric 
disability, in light of all evidence of 
record.  If the claim remains denied, the 
Veteran should be furnished an appropriate 
supplemental statement of the case, and 
afforded an opportunity to respond, before 
the case is returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


